 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the circumstances set forthabove,I am also not persuaded that the GeneralCounsel has sustained his burden of proving by a preponderance of the evidencethat the Respondent fostered and permitted the circulation of the petition among itsemployees to revoke an increasein the Union's dues. I therefore shall recommendthatthis allegation of the complaint likewise be dismissed.8Upon the basis of the foregoingfindings offact and upon the entire record in thecase, I reach the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Amalgamated Meat Cutters&ButcherWorkmen of North America, Local No.28, is a labor organization within the meaning of Section2(5) of the Act.3.TheRespondent did not interferewith,restrain, or coerce its employees in theexercise of their rights under Section7 of the Act byfostering and permitting thecirculation of a petition among its employees to revoke an increase in the union'sdues in violation of Section 8(a)(1) ofthe Act,as set forth in section III, above.The Respondent did not discharge or refuse-to reinstateFrankFaulks in violation ofSection 8(a)(3) and(1) of the Act,as setforthin section III, above.RECOMMENDED ORDERHaving found and concluded that the Respondent has not engaged in any unfairlabor practices in violation of the Act,it is therefore recommended that the com=plaint in this matter be dismissed in its entirety.e SeeUnion Screw Products,78 NLRB 1107, 1108. See also Tenne88eeCoach Company,84 NLRB 703, 736.Burnup and Sims, Inc.andRobert J. Davis.Case No. 12-CA-2156.March, 4,1966SUPPLEMENTAL DECISION AND ORDEROn June 25, 1962, the National Labor Relations Board issued aDecision and Order in the above-entitled case, finding that theRespondent had discriminated against certain named employees inviolation of Section 8(a) (1) and (3) of the National Labor RelationsAct, as amended.'The Board's Order directed,inter alia,that theRespondent offer immediate and full reinstatement to two employeesand make them whole for any loss of pay suffered by reason ofRespondent's discrimination against them.On November 9, 1964, the United States Supreme Court upheld theBoard's Order 2 and on January 18, 1965, the United States Court ofAppeals for the Fifth Circuit entered an amended decree enforcingin full the Board's Order, including the reinstatement and backpayprovisions.On April 7, 1965, the Regional Director for Region 12 issued andserved upon the parties a backpay specification and notice of hearingand issued an amendment to this specification on May 5, 1965. TheRespondent filed an answer thereto on May 11, 1965.Upon appro-1137 NLRB 766.2 N.L.R.B. v. Burnupand Sims, Inc.,379 U.S. 21.157 NLRB No. 28. BURNUP AND SIMS, INC.367priate notice issued by the Regional Director, a hearing was heldbefore Trial Examiner Lowell Goerlich, for the purpose of deter-mining the amounts of backpay due to the claimants.On September 27, 1965, the Trial Examiner issued his Decision inBackpay Proceedings, which is attached, and in which he found thatthe claimants were entitled to specific amounts of backpay and he alsomade findings and recommendations concerning certain offers of rein-statement and backpay.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner's Supplemental Deci-sion and supporting briefs and the Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner to the extent consistentherewith.We adopt the Trial Examiner's findings and determination of back-pay in the case of Joseph H. Harmon.However, we reject the TrialExaminer's finding that by August 23, 1962, Robert J. Davis hadunmistakably declared he would not accept reinstatement and thusterminated Respondent's liability for backpay accrued after that date.As more fully detailed in the Trial Examiner's Decision, Respond-ent's attorney, Muller, indicated to the Board's agents that Respond-ent might settle the backpay claim of Davis but only in the event thatDavis did not desire reinstatement and this fact was communicatedtoDavis by the Board.Davis agreed to accept the backpay offerbecause "there was no chance for reinstatement."Thereafter, onAugust 23, 1962, Muller telephoned Davis.The testimony as to thisconversation is conflicting and the_ conflict was not resolved by the'Trial Examiner.According to Muller's version, he stated his under-standing that Davis did not want to return to Respondent's employand, upon receiving confirmation of this fact, extended an offer ofreinstatement, which Davis declined, observing that he had a betterjob.3As noted, the Trial Examiner had found that, by August 23, 1962,Davis had manifested an unwillingness to be reinstated.Plainly,however, Respondent had made no valid offer of reinstatement priorto August 23 such as was required by our order enforced by the court.On August 23, Muller testified, he offered to return Davis to work.8Davis testified that he was offeredreinstatementor backpayand,when he chosebackpay, was told he wouldbe receivinga checkin the mail.He hasnot received anybackpay fromRespondent. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut this followed Respondent's earlier expressed desire, communi-cated to Davis, not to reinstate this employee and was made onlyafterMuller first announced his understanding that Davis did notwant reinstatement and secured confirmation of this understanding.We are not persuaded that the August 23 offer was intended, or under-stood by Davis, to be a sincere one.It is in these circumstances that Davis' expressions of satisfactionwith backpay alone must be evaluated.Having been put on noticethat Respondent was opposed to reinstating him, and having beenoffered backpay without reinstatement, and never having received agenuine offer to return to work, Davis' responses cannot be held toshow an unequivocal declaration against reinstatement as found bythe Trial Examiner; as of August 23 he had not even been put to atrue test of having to make a reinstatement decision.Clearly, itcould not-effectuate the policies of the Act to terminate Davis' back-pay rights as of August 23, 1962, as the Trial Examiner has recom-mended.We shall award Davis backpay from September 29, 1961,the date of the discrimination against him, to and including March 31,1965, at which time Respondent did make a valid, written offer of rein-statement.Accordingly, the Regional Director is instructed to takesuch steps as may be necessary to determine the amount of additionalbackpay, if any, which may be due Davis. Payment of backpay deter-mined by the Trial Examiner to be due, and which we hereby affirm,shall not, however, await such further action.[The Board ordered the Respondent to pay the employees involvedin this proceeding the amounts set forth opposite their names in theTrialExaminer's Recommended Order and, in addition, pay toRobert J. Davis net backpay computed from August 23, 1962, to andincluding March 21, 1965, all with interest at the rate of 6 percent perannum accruing from the date of the Trial Examiner's Decision.]TRIAL EXAMINER'S DECISION IN BACKPAY PROCEEDINGSHISTORY OF PROCEEDINGSUponthe basis of a chargefiled October3, 1961,a complaint was issued in thismatter charging violations of Section 8(a) (1) and(3) of the National Labor Rela-tionsAct, as amended, herein referred to asthe Act.The complaint among otherthings charged the discriminatory dischargeof RobertJ.Davis and Joseph H. Harmonin violation of Section 8(a)(3) of theAct.Ahearing washeld beforeTrial Exam-inerAlbert P. Wheatley, in Cocoa, Florida,on December12, 13,and 14,1961.RayC.Muller, a witness in these proceedings,appeared as counsel for Burnup & Sims,Inc., theRespondent.TrialExaminer'Wheatley renderedhisDecision on Febru-ary 13,1962.Exceptionswere filedto theTrialExaminer's Intermediate Reportand Recommendationswhich were finallyresolvedby the Supreme Court Novem-ber 9, 1964, inN.L.R.B. v. Burn up&Sims,Inc.,379 U.S. 21.The Supreme Courtheld on the following factsthatthe Board was right in hold-ing that the discharges of Davis and Harmon violated Section 8 (a) (1) and (3) ofthe Act: "Twoemployees in Respondent's plant, Davis and Harmon,undertook to,organize the employeeswho workedthere.The superintendentwas advised byanother employee, one Pate,that Davis and Harmon, while soliciting him .for mem- BURNUP AND SIMS, INC.369bership in the Union, had told him that the Union would use dynamiteto get in iftheUnion did not acquire the authorizations.Respondent thereafter dischargedDavis and Harmon because of these alleged statements."The Court said "In sum, Section 8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a protected activity, that the employerknew it was such, that the basis of the discharge was an alleged act of misconductin the course of that activity, and that the employee was not, in fact, guilty of thatmisconduct."An amended decree was entered by the United States Court of Appeals for theFifth Circuit on January 18, 1965.A part of such decree ordered the Respondentto "offer to Robert J. Davis and Joseph H. Harmon immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirsenior-ity or other rights and privileges and make whole said employees . . . for any lossof pay they may have suffered by reason of the discrimination against them in, themanner set forth in the section of the Board's Decision and Order entitled `TheRemedy.' "The Board's remedy required that each of the above-mentioned dis-criminatees should be paid "a sum of money he would normally have earned aswages from the date of such discrimination to the date of an offer ofreinstatementless his netearningduring said period."The Board further added "The backpaywill be computed on a quarterly basis in the manner established by the Board inF. W. Woolworth Company,90 NLRB 289." In the present proceedings the GeneralCounsel claims a backpay period for Harmon from October 2, 1961, to March 15,1964, and for Davis from October 2, 1961, until April 5, 1965, upon which datesrespectively theGeneral Counsel concedes that the discriminatees were offeredunconditional reinstatement which each refused.On April 7, 1965, the Regional Director for Region 12 of the National LaborRelations Board pursuant to authority conferred upon him by the Boardissued abackpay specification and notice of a hearing alleging, among other things, that acontroversy had arisen over the amounts of backpay due Robert J. Davis and JosephH. Harmon. Attached to the backpay specification and notice of hearing were compu-tations of backpay claimed for Davis and Harmon.An amendment to backpayspecification and notice of hearing was filed by the above Regional Director May 5,1965, to which was attached a revised computation of Davis' claimed backpay.Thereafter the Respondent filed answer on May 11, 1965. The Respondent raisedseveral defenses and attached to its answer its contentions in respect to the backpaydue Harmon and Davis. For Davis the Respondent's computation showed a totalnet backpay of $1,624.54, and for Harmon $5,664.87.Pursuant to Section 102.59 of the Board's Rules and Regulations,Series 8, asamended, these backpay proceedings came on for hearing before Trial ExaminerLowell Goerlich .in Cocoa, Florida, on June 8, 9, 10, and 11 and July 7, 1965, atwhich time the hearing was continued.Upon the request of the Respondent thehearing was resumed in Charleston, West Virginia, on July 26, 1965; it continuedthrough July 27 and terminated on July 28, 1965.During the hearing the General Counsel prepared a second revised computationof net backpay for Robert J. Davis, which was allowedas anamendment to thebackpay specification.Upon the consideration of the backpay specification, the amendments thereto, theRespondent's answer, the evidence adduced at the hearing, the posthearing brief ofthe,Respondent, and the oral argument of the General Counsel' and in view of myobservation of the demeanor of the witnesses; I make the following findings of factand conclusions of law:I.THE BACKPAY CLAIM OF ROBERT J. DAVISAt the time of Davis' discharge on September 29, 1961, Davis lived in Eau Gallie,Florida, 6 miles distant from the Respondent's establishment, where he worked asa ready-mix concrete truckdriver.After his discharge he sought work at variousestablishments in the vicinity and finally procured employment for 3 or 4 weeks withVic Stornelli.Failing to find further work, Davis went to Orlando, Florida, a dis-tance of about 60 miles.There he found work with the Peninsular ManufacturingCompany for which he worked about 3 or 4 weeks. In December 1962, he obtainedwork with the Pan American Airways which is located 5 miles inside the gate atCape Kennedy, Florida.The gate of Cape Kennedy is 58.7 miles distant fromOrlando, Florida.1 Respondent submitted a carefully prepared and helpful brief.The General Counselwas content to argue orally. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD-On November 15, 1961, Davis moved to Orlando, Florida, where he lived untilOctober 30, 1962, at which time he moved to Chuluota, Florida, a distance of 45miles from the Cape Kennedy gate.According to Davis, whose testimony is credited,he obtained a house in Chuluota through the aid of a friend.He was unable toqualify as a purchaser because of his bad credit.Payments on the Chuluota resi-dence were $56 a month.At the time Davis moved from Eau Gallie to Orlando,hismonthly rental payments were $125 a month. In Orlando, Davis paid $85 amonth.After Davis commenced working at Pan American Airways, he traveled a dis-tance of 127.4 miles, which was 115.4 miles more per day than he would have traveledhad he remained employed by the Respondent. In addition to such excessmileage 2and Davis' loss of gross pay, the General Counsel claims for meals away from homeseeking work $9, mileage in and around Eau Gallie and Melbourne looking for work$12.50, and moving expenses from Eau Gallie to Orlando $16. The General Coun-sel has made no claim for mileage during weeks in which Davis did not furnish hisown transportation or pay others for it.During those weeks when Davis paid othersfor his transportation, the General Counsel has made claim for reimbursement.The Board's Decision, issued on June 25, 1962, required in part that Davis be rein-stated and be paid "a sum of money he would normally have earned from the dateof such discrimination [September 29, 1961] to the date of an offer of reinstatementless his net earnings during said period."Thereafter on July 18, 1962, Davis sub-mitted a waiver to the Board's Regional Office in Tampa, Florida, as follows:I,Robert Davis, of 1407 Woodward Avenue, Orlando, Florida, Social Secu-rityNo. 385-24-8107, for reasons set forth below, do hereby waive reinstate-ment to my former or substantially equivalent position with Burnup &Sims, Inc.This waiver releases Bumup & Sims, Inc., from any obligations to offer mereinstatement in accordance with the Decision and Order issued on June 25,1962, in the above-filed cases.However it does not constitute a release from the obligations and require-ments of the Decision and Order with respect to loss of pay suffered as a resultof the discrimination against me.At the present time, I am employed by Pan American World Airways, thisemployment is satisfactory to me and is considered permanent; therefore, I donot wish to be reinstated to my former employment with Burnup & Sims, Inc.3Davis described the waiver:My interpretation of the waiver of reinstatement is that you waiver '[sic] yourrights to go back to work.On July 18, 1962 [the date appearing on the waiver], Woodrow G. Strickland, com-pliance officer for the Board, informed the counsel for the Employer by letter that:Davis, employed at the Cape, indicated by telephonehis inclination(presumablyfor purposes of voluntary compliance)isnot toaccept any offer of reinstate-ment, and formal waiver of reinstatement has been mailed to Mr. Davis forsignature.Davis testified that he had advised Ray Muller, attorney for the Respondent, onAugust 23, 1962:No, sir I don't intend to take reinstatement with Burnup &Sims,I have a betterjob.Thus by August 23, 1962, Davis had unequivocally declared that he would notaccept reinstatement to his former job with Burnup &Sims,Inc., which he had madeknown not only to the Board's agent but to the Respondent as well, even though atthe time Davis was aware of the Board's Order requiring that he should be reinstatedwhich is evident from language used in the waiver.Thus I find that by August 23,1962, both the Board agents and the Respondent knew that it would bea futile ges-ture to offer Davis reinstatement in that by that date his declination had been unmis-takably stated both orallyand inwriting.Moreover, such declination had not beenconditioned either by the Respondent's insistenceor persuasionbut was an expressionof Davis' own free choice expressed in writing to a Board agent.Davis by this con-2 After Davis moved to Chuluota, Florida, the General Counsel used the distance be-tween Chuluota and Davis'place of employment to compute excess mileage traveled toand from work.3 The waiver was apparently prepared by the Board's agents in the Tampa,Florida, office. BURNUP AND SIMVIS, INC.371duct voluntarily removed himself from the labor market of his employer, and Davisdid not repudiate his declination at any time subsequent to August 23, 1962.Thusit ismy conclusion that on and after August 23, 1962,the Respondent in order tocomply with the decree of the court was not obliged to offer Davis reinstatement andon that date the accrual of any backpay for Davis ceased. This conclusion is drawnfrom the following Board precedent by which I deem myself bound.InDeena Artware, Incorporated,112 NLRB 371, 378, the Board said:Under the terms of the Order 4 an employee's gross pay is that which theRespondent would have paid the employee, but for the discrimination, from thedate of the discrimination to either the employer's offer, of reinstatement or theemployee's waiver of reinstatement, whichever came first.See alsoEnglish Freight Company,67 NLRB 643. It appears to be obvious that afterAugust 23, 1962, losses suffered by Davis were not the result of the Employer's dis-crimination but were caused by Davis' choice to continue in the employment ofanother employer.Backpay is not awarded "to employees who have voluntarilyremoved themselves from the labor market of their employers."English FreightCompany, supra, 644.To effectuate the purposes of the Act is the thrust of every proceeding before theBoard.When an employee who has been discharged because of his union sympathiesrefuses, fails,or is enticed for a money consideration to refuse reinstatement, otheremployees are left with a sense of insecurity and a lack of assurance that they in factmay join a union and remain an employee of the employer. The return to employ-ment of a union adherent is not only the final achievement of the Act's protectionin respect to such employee but it is the most realistic and articulate demonstrationof the Act's paramount protection to other employees .5The Act specifically pro-vides for reinstatement without the discretion which is lodged in the words "with orwithout backpay." 6 Indeed it may be within a sound discretion to deny backpay if,the employee refuses reinstatement,for such would discourage bargaining over theprice of a job as measured against the benefits to be derived' by the employer inexcluding a union partisan from the employer's place of business.When, as here,the employee unequivocally and voluntarily renounces reinstatement, the purposesof the 'Act no longer command that the employee be' restored loss of pay thereaftersince loss of pay 7 -thereafter results solely from the employee's own free will andnot by reason of the employer's discrimination.upon the Respondent because of Davis' refusal to return to employment is punitivein nature by which no dissipation of the effects of the prohibited action is achieved.Cf.Local 60, United Brotherhood of Carpenters (MechanicalHandling Systems) V.N.L.R.B.,365 U.S. 651, 655.'The Respondent contends that Davis should be barred from transportation allow-ances because he "should have moved to within a reasonable distance of his interimemployment" at Pan American Airways.As' noted Davis moved to Chuluota,Florida, on October 30, 1962.Backpay has been allowed to August 23, 1962, atwhich time Davis was living in Orlando, Florida.Respondent concedes "that bymoving to Orlando, Davis was fulfilling his duty to mitigate Respondent's damages."In view of the uncertainties normally attached to a new job tenure and the pendingprospects of Davis' returning to employment with the Respondent at Melbourne,Florida, and in view of 'the lack' of qualifications on Davis' part to easily obtaincredit, itwas not unreasonable for Davis to have remained in Orlando as ofAugust 23, 1962: Thus while residing in Orlando Davis, under the circumstances,*Under the Order the Respondent was required. to offer Davis full reinstatement andmake him whole "for any loss of pay [he] may have suffered by reason of the discrimina-tion against[him]."-'51n Local 833,ZIAW (Kohler Co )' v. NL:R.B.,300 F 2&699, 703 (C.A.DC.), thecourt said "reinstatement is the only sanction which prevents an employer from benefitingfrom his unfair labor practices through discharges which may weaken or destroy theUnion."'9 Section 10(c) of the Act provides in part: ".. . the Board . . . shall issue and causeto be served on such person an order requiring said person to cease and desist from suchunfair labor practice,and to take such affirmative action including reinstatement of em-ployees with or without backpay, as will effectuate the policies of this Act."7 The decree required Davis to be made whole "for any loss of pay [he] may havesuffered by reason of the discrimination."221-374=66-vol. 157-25 372DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid not live such an unreasonable distance from his work at Pan American Airwaysas to bar him from the transportation allowances claimed by the General Counsel.Crossett Lumber Company,8 NLRB 440.I find that under the decree the Respondent must pay Davis the sum of $2,143.70.8II. THE BACKPAY CLAIM OF JOSEPH H. HARMONAt the time of Joseph H. Harmon's discharge he was employed by the Respondentas a ready-mix concrete truckdriver.Uncontradicted testimony, which is credited,reveals that Harmon upon his discharge registered at the Florida State Securityoffice,Melbourne, Florida, on October 2, 1961, and that he returned to such officelater on several occasions but did not receive any referrals for employment fromsuch agency.Harmon also applied for work with a substantial number of employers 9in the Cocoa-Melbourne-Eau Gallie area.On October 16, 1961, he obtained employ-ment with Melvin J. Haan where he continued to work until December 27, 1961, atwhich time he was laid off. Thereafter he again visited the Florida State Securityoffice and again contacted various employers for work.He applied for work atCape Kennedy through the Teamsters Union.He became employed at the KayoOil Company on January 22, 1962, and was laid off in the latter part of March 1962.He continued to look for work in the Melbourne-Cocoa-Eau Gallie area but wasunsuccessful.The latter part of April he left for his former home in Rand, WestVirginia, where he moved into his mother's residence.Rand is a small communityon the outskirts of Charleston, West Virginia.In October 1962, Harmon returned to Melbourne for a period of 6 daysbecausehe had learned through a friend that the Respondent was holding a backpay settle-ment check for him; he did not receive such check.However, while he was in theMelbourne area he again attempted to find employment and applied at a numberof establishments including the Respondent's place of business.The Respondentdid not employ him. Thereupon Harmon returned to West Virginia where he resideduntilOctober 1964, when he went to Detroit, Michigan, where he procured a jobwith Brandex Machinery for which he still works.Harmon credibly testified that he was unable to find employment in the Melbournearea,that he was "running out of monetary funds to live on," and "went back to WestVirginia because [he] had friends and relatives around there, working, who wouldknow if there was any employment, and also [he] knowed '[he] could live with [his]mother and minimize expenses."Harmon said that he had no funds for travel after1963 and used hitchhiking as a means of transportation.On June 4, 1962, Harmon registered with the West Virginia Department ofEmployment Security and filed a claim for unemployment compensation against theState of Florida.Thereafter he reported to the Employment Security office every2 weeks during his claim period which expired sometime in September 1962. In1963, he worked for Belich Construction Company for approximately 4V2 days afterwhich he was laid off in that the job ended.He also worked for Universal CastStone for approximately 3 days after which he was laid off.He worked for KanawhaBlock for 7 hours.Thereafter he obtained employment with the West VirginiaState Road Commission, driving a truck and planting grass, where he worked on andoff from September 1963 to late October 1964.While in West Virginia he visiteda number of employers seeking work but was generally unsuccessful in obtainingemployment.Harmon testified that in September 1962, upon the expiration of his unemploy-ment benefit payments, he continued his registration with the West Virginia Employ-ment Security office and filled out an application for employment; however, he wasnever referred for any employment.In January 1964 Harmon learned that aptitude tests were to be given at the,WestVirginia Employment Security office in Charleston.On January 20, he appearedfor an aptitude test and was permitted to take the test although the Employment8 The General Counsel's computations which I confirm show Davis' net backpay for thefourth quarter of 1961, $985 76 , for the first quarter of 1962, $337.80 ; for the secondquarter of 1962, $595 50 , and for the third quarter of 1962 (to August 23, 1962) (8 weeksat $28.08) $224.64.The total is $2,143.70The Respondent's objection to the assessment of 10 cents a milefor defraying transportation costs by private automobile is overruled upon the authorityofRice Lake Creamery Company,151 NLRB 1113.O Among the employers listed by Harmon were Abco Concrete, Universal Concrete,Gandy Block, Lindsley Lumber, Pepsi-Cola Bottling Co., South Side Garage, Carrol's BodyShop, Sinclair Gas Station, Melvin J. Haan, and Sunoco Gas Station. BURNUP AND SIMS, INC.373Security office was unable to locate his work application on file. It was suggestedthat heregister for employment at the conclusion of the test.However,when heobserved a long line of prospective registrantshe decidednot to register.Harmonexplained,"Iwaspretty welldisgusted,I guess youwouldcall it,to find out I wasn'tregistered because I had beenI don't know how manytimes in'63 and all '62 and'63 all the way through andthentheytellme I am not registered for work. I said,`well, I took the test, maybeI can find outwhat the dealison this test withoutregistering'so I walked on out, I didn't feel like standing in line. I was disgustedwith it."Harmon testifiedthat itwas not known to him at the time that he did nothave a workapplication on file.On February 7, 1964,Harmonfilled outan appli-cation for trainingwith the West VirginiaEmployment Security Office.VirginiaFlanagan,managerof the West VirginiaDepartmentof EmploymentSecurityat Charleston,West Virginia,testified that after a search she was unable to,find a work application for Harmon among the records ofthe Employment Securityoffice.She explained that when an employee registers he is given an identification-card and his work application is placed in the active file for a period of30 days.AccordingtoMrs. Flanagan,"At the end of 30 daysifwe have had no contact[a personalvisit to theoffice for the purpose of selecting employment]they [workapplications]are removed from the active file and placed in the inactive file. If therehas been no contact within a 12-month period because of the numberwe have wedestroy them." "[A]pplicantsare toldthey mustreport once each 30 days to keeptheir work applications active."Uponthe employee's reporting,"If his file is alreadyin the inactive file and there has been no change in his status insofar as address,telephone number, additionalwork historytraining then depending on the localoffice receptionist would remove that application from the inactive file, date boththe application card and his little identification card so that they will have corre-sponding dates. If there has been any change whatsoever in his status such as hisaddress, workhistoryor anything of this sort then he is sent back for an interviewwith one of the interviewers."Flanagantestifiedthat in Marchor April 1962a new plant, theFMC Corporation,commenced hiring employees.For this reason the employment demands were"unusually good"because the staffing of this new plant"gave employment to manypeople who hadn'thada job for years and years."The EmploymentSecurity officereferred in the "neighborhoodof 2500or more"applicantsto the FMCCorporation.Flanagan referred to this as an "abnormal situation"and said,"Itwas just a bigplacementyear and a big year of activity."The "abnormalsituation"continued untilApril or May 1964.During that time the Employment Security office "processedthousands and thousands of applications for Food Machinery Corporation."AlthoughHarmon testified that he had made personal application for employment at FMCCorporation,he was offered no job.The credited evidencediscloses that while Harmon remained in the Cocoa-Melbourne-Eau Gallie area he registeredwith the FloridaState Security office foremployment and visited many employers in the search for work.The fact that hedid find workisproof of his efforts and thefact thathe did work is evidence of hisdesire.Moreover,he remained in the area as long as work was available.Davis,who searchedfor work in the same locality, was unsuccessful and moved to Orlando.The RespondentconcededthatDavis was"diligent in seeking interim employment."Thus I find thatwhile in the Cocoa-Melbourne-Eau Gallie area Harmon did notconduct himself in such a manner as to cause a disqualificationfor backpay.Norwas Harmon disqualifiedfor further backpay becausehe left the State of Floridafor his formerhome in West Virginia.Harmon returnedtoWestVirginia becausehe thoughtthe work opportunities were greater there and in order to reduce hisliving expenses by residing at his mother'sresidence.Moreover,according toFlanagan,there were an "abnormal"number of jobs available in the Charleston areaat the time of Harmon's arrival.Under these circumstances the Board has orderedreinstatement and backpay to discriminatees who left a State to seek employment.Crossett LumberCompany, 8NLRB440;Southern FurnitureManufacturing Com-pany,91NLRB 1159.Harmon was not barred from further backpay in that hemoved to West Virginiain order to reduce his living expenses and enhance hisopportunitiesfor work.International TrailerCompany,Inc., et al.,150NLRB 1205.As noted above whenHarmon reachedWestVirginia he registered on June 4,1962, at the West Virginia EmploymentSecurity office in Charleston and reportedthereafter until such time as hehad been paid in full for unemployment compensa-tion,which occurredsometime in September1962.Thereafter in October 1962, hereturned to the Cocoa-Melbourne-Eau Gallie area where he again made a searchfor work.Uponhis returntoWest Virginia,after 6daysin the area, he did visit 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers for the purpose of obtaining employment.There is, however, consider-able doubt whether during the period from the time Harmon returned to West Vir-ginia until he was employed by the West Virginia State Road Commission, he didvisit the prospective employers to whom he reported visits on the Board's forms 10provided for such purpose.11AfterHarmon had concluded the required reporting to obtain unemploymentcompensation through West Virginia from the State of Florida, there is no credibleevidence that he continued a current registration with the West Virginia EmploymentSecurity office.Harmon was required to report each 30 days to maintain his appli-cation in the active file.On January 20, 1964, there was no application for him inthe files of the Employment Security office.Thus it is apparent that he had not con-tacted the Employment Security office within the year prior to January 20, 1964.Moreover, in view of the "abnormal" demand for jobs, the fact that Harmon wasnot referred to employment lends support to the conclusion that Harmon's workapplication was not lodged in the active file.Thus Harmon's claim that he did con-tact the Employment Security office is of doubtful validity.Not only was he unableto produce an identification card but the testimony of the witnesses whom he pro-duced was indefinite, uncertain, and of little probative value.Upon the preponder-ance of the evidence it is clear that Harmon did not continue an active registrationwith the West Virginia Department of Employment Security after the expiration ofhis claim for unemployment compensation against the State of Florida in Septem-ber 1962.Under these circumstances his application, if any, would have beenplaced in the inactive file during the month of October.Thus I recommend thatHarmon be disallowed backpay commencing with the month of November 1962 andcontinuing thereafter until he was gainfully employed on September 3, 1963.Fail-ure to continue an active registration for work under the circumstances above detailedis a sufficient basis for the denial of backpay to Harmon between November 1, 1962,and September 3, 1963; seeEast' Texas Steel Castings Company, Inc.,116 NLRB1336, 1348;Seamprufe, Incorporated,103NLRB 763;Venetian BlindWorkers'Union Local No. 2565, etc. (Ambassador Venetian Blind Company, ConsolidatedInteriors, Inc.),110 NLRB 780.The Respondent contends that the "period for which Harmon should be barredfrom backpay should be extended. to March 15, 1964, the date upon which he wasoffered unconditional' reinstatement; however, on September 3, 1963, Harmon securedemployment with the West Virginia State Road Commission and continued in itsemployment until October 1964.After Harmon obtained employment, there wasno purpose for continued registration with the Employment Security office.Thusitdoes not follow that Harmon should be denied backpay because he failed to regis-ter. -The fact that Harmon was, working was proof of his desire to be employed.During such period there is no proof that he voluntarily remained in idleness. Thusduring such period the duty to minimize loss of earnings imposed upon Harmonwhich stems from the policy "of promoting production and employment" was satis-fied.Southern-SilkMills,,Inc.,116 NLRB 769,772;Mastro Plastics Corporation,and French-American Reeds Manufacturing Co., Inc.,136 NLRB 1342, 1346, 1347.Harmon is entitled to backpay from September 29, 1961, to November 1, 1962,and from September 3, 1963, to March 15, 1964, in the amount of $7,018.07.1210The forms do not show the names and addresses of employers where Harmon lookedfor work after September 3, 1963, the date upon which Harmon became employed by theWest Virginia State Road Commission."Thisconclusion is supported .by the testimony of a number of the Respondent's wit-nesseswhowere representatives of the employers claimed to have been canvassed byHarmon.These witnesses generally testified that they had no records of Harmon's ap-plications for employment and no personal recollection of his appearance as an applicant.Typical of the unreliability of Harmon's testimony is Harmon's claim that he returned tothe Goodrich-Gulf Chemicals, Inc., "six-' or seven times for employment although a largesign was located in the entrance-way to the employment office, "In order to be consid-ered for employment you must have a high school diploma."Harmon did not have a highschool diploma.v The General Counsel's computations which I confirm show net backpay for the fourthquarter, 1961, $690.88 ; for the first quarter, 1962, $1,157.72 ; for the second quarter, 1962,$926.69 ; for the third quarter, 1962, $1,252.69 ; for the fourth quarter, 1962 (1 month,$1,307.00-3) $435.66; for the third quarter, 1963 (1 month, $1,34295=3) $447.65;for the fourth quarter, 1963, $813 88; for the first quarter 1964 (to March 15, 1964),$1,292.90.The total is $7,018 07 BUILDINGAND CONSTRUCTION TRADES COUNCIL,ETC.375RECOMMENDED ORDEROn the basis of all of the foregoing I recommendthat the Boardaward to RobertJ.Davis $2,143.70 and to Joseph H. Harmon $7,108.07 whichshall include interestat the rate of 6 percent per annum commencing upon the date hereof.13ss SeeLocal 138, International Union of Operating Engineers,etc. (Nassau and SuffolkContractors'Association,Inc.),151 NLRB 972.Building and Construction Trades Council of Orange County,AFL-CIOandSullivan Electric CompanyBuilding and Construction Trades Council of Orange County,AFL-CIOand H. L.Gutsch ConstructionCo.CasesNos.21-CC-511-1, 21-CC-511-2, 21-CC-512-1, and 21-CC-51-22.March 4, 1966SUPPLEMENTAL DECISION AND ORDEROn January 29, 1963, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding," in which itfound thatthe Respondent had violatedSection 8(b) (4) (i), (ii) (A)and (B) of the National Labor Relations Act, as amended. Thisholding was based on its findings,inter alia,that Respondent picketedto force H. L. Gutsch Construction Co., referred to herein as thegeneral contractor, to execute certain hot cargo clauses, including asubcontracting clause 2 which was exempted from the proscriptionof Section 8(e) by the first proviso thereto; and that a further objectof Respondent's conduct was to force or require the general contractorto cease doing business with Sullivan Electric Company, hereinreferred to as Sullivan.1140 NLRB 946.2 The subcontracting clause provides as follows:IV. The Employer,Developer and/or Owner-Builder agreesthat he shall contractor subcontract work as provided in Article I only to a person,firm, partnership orcorporation that is party to an executed current agreement with the appropriate unionhaving work and territorial jurisdiction,affiliatedwith the Council in which areathe work is performed.V. The Employer,Developer and/or Owner-Builder agreesthatin the event hecontracts or subcontracts any work as provided in Article I there shall be containedin his contract with the subcontractor a provision thatthe subcontractor shall beresponsible for the payment of all wages and fringe benefits providedunder theagreement with the appropriate Union affiliated with the Council.In the event thatany subcontractor fails to pay the wages or fringe benefits provided under theagreement with the appropriate Union affiliatedwiththe Council,the Employer,Developer and/or Owner-Builder shallbecome liablefor the payment of such sumsand such sums shall immediately become dueand payableby the Employer,Developerand/or Owner-Builder,provided,however,he shall be notified of any such nonpaymentby registered letter by the appropriate union no later than 90 days after notice ofand/or completion of the entire project.157 NLRB No. 25.